                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                          Case No. 16-20027-Civ-COOKE/TORRES

FLOR ANDREA RODRIGUEZ ASALDE,
et al.,

         Plaintiffs,
vs.

FIRST CLASS PARKING SYSTEMS, LLC,
a/k/a 1ST CLASS VALET SERVICE, et al.,

      Defendants.
________________________________________/

                              ORDER ON MOTIONS IN LIMINE

         THIS MATTER comes before me on the Parties’ Joint Summary of Motions In

Limine (ECF No. 52). Collectively, the Parties present 15 motions in limine. I have reviewed

the motions, the arguments, the record, and the relevant legal authorities. As explained

below, the Parties’ respective motions in limine are GRANTED in part and DENIED in part

as follows:

                                  Defendants’ Motions to Exclude

      1. Evidence related to whether Plaintiffs were not paid their regular (straight time)

         wages for all hours they worked – The Court GRANTS in part this motion.

         Plaintiffs concede that Defendants paid them regular wages for all hours they

         worked. They cannot now offer evidence to the contrary. However, Plaintiffs may

         discuss their general pay structures.

      2. Evidence related to the uniforms, tickets, walkie-talkies or valet tickets – The

         Court DENIES this motion. Subject-matter jurisdiction and enterprise coverage are

         central to this case. Evidence of where the above-mentioned items were
   manufactured is highly probative on this issue. Plaintiff may introduce evidence on

   this point subject to other evidentiary rules such as authentication and hearsay.

3. Evidence related to the valet ticket recently produced by Plaintiff Savinovich –

   The Court DENIES this motion. Subject-matter jurisdiction and enterprise coverage

   are central to this case. Evidence of where the valet ticket was manufactured is highly

   probative on this issue. The United States Court of Appeals for the Eleventh Circuit

   confirmed as much. See Mandate of USCA, ECF No. 74. Plaintiff may introduce

   evidence on this point subject to other evidentiary rules such as authentication and

   hearsay.

4. Evidence related to whether First Class kept accurate time records – The Court

   DEFERS ruling on this motion until trial.

5. Evidence related to whether the vehicles parked by Plaintiffs were “materials”

   under the FLSA and where the vehicles originated – The Court GRANTS this

   motion. In its Judgment, the Eleventh Circuit affirmed this Court’s ruling that the

   vehicles parked by Plaintiffs were not “materials” under the FLSA. As this issue has

   already been decided, evidence to the contrary is irrelevant and has no probative

   value.

6. Evidence related to Plaintiffs’ use of credit cards prior to the relevant 3-year time

   period – The Court GRANTS this motion. Evidence of conduct outside of the time

   period is irrelevant to the question of whether Defendants violated the FLSA during

   the relevant time period.

7. Evidence related to Defendants’ affiliated or any non-defendants corporations –

   The Court DEFERS ruling on this motion until trial.



                                          2
8. Evidence related to any other law suits against Defendants – The Court DEFERS

   ruling on this motion until trial.

9. Evidence related to any hours worked prior to the relevant time period – The

   Court GRANTS this motion. Evidence of conduct outside of the time period is

   irrelevant to the question of whether Defendants violated the FLSA during the

   relevant time period.

10. Evidence related to whether Plaintiffs drove the vehicles to be parked outside of

   the parking lots or parking areas – The Court DEFERS ruling on this Motion until

   trial.

11. Evidence related to the fact that Plaintiff Asalde’s brother and father had previous

   claims or lawsuits against Defendants or Defendants’ affiliates – The Court

   DEFERS ruling on this motion until trial.

                             Plaintiffs’ Motions to Exclude

12. Evidence related to attorney fees and costs at trial – The Court GRANTS this

   unopposed motion.

13. Evidence related to liquidated damages – The Court GRANTS this unopposed

   motion.

14. Evidence related to undersigned firm’s representation of Plaintiffs – The Court

   GRANTS this unopposed motion.

15. Evidence related to Savinovich’s arrests, convictions, and pleas of no lo

   contendere – The Court GRANTS this motion to the extent that Savinovich’s prior

   bad acts do not go to truthfulness. See Fed. R. Evid. 609.




                                           3
   DONE and ORDERED in chambers at Miami, Florida this 27th day of February 2019.




Copies furnished to:
Edwin G. Torres, U.S. Magistrate Judge
Counsel of Record




                                         4
